DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 is objected to because of the following informalities:
The acronym ‘SD’ is recited without spelling in full at its first occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in claim 6, it is not clear as to what claimed “the image analysis processing is performed by the image capturing apparatus and the device or by the image capturing apparatus.” 
For the purpose of the art rejection the examiner interprets “the image analysis processing is performed by the image capturing apparatus and the device or by the image capturing apparatus” as “the image analysis processing is performed by the image capturing apparatus”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (“Schultz”, US 2008/0007624).

Regarding claim 1, Schultz discloses an image capturing apparatus (110) including a mounting part (108) capable of attaching/detaching (par. [0062]) a device capable of at least storing a captured image (see par. [0044]), comprising: 
one or more processors (see fig. 1D and par. [0061], a functional unit 106 is a processor); and 
one or more memories (see par. [0061]) storing executable instructions which, when executed by the one or more processors (see par. [0061]), cause the image capturing apparatus (110) to perform operations including:
obtaining an execution instruction of image analysis processing (see pars. [0044], [0049], [061], wherein the smart camera 110 obtains an execution instruction of image processing analysis on an acquired image, pattern recognition, network communications); 
determining, based on a list of processes executable in a device mounted in the mounting part, whether the device is able to execute the image analysis processing for an image captured by the image capturing apparatus (see pars. [0049], [0061], [0080], the smart camera 110 determines, based on a list of processes executable in the function module 108 such as pattern recognition, network communications, whether the function module 108 is able to execute pattern recognition, network communications); and 
controlling, based on the determination, the image capturing apparatus and the device to perform the image analysis processing (see pars. [0049], [0061], [0080], noted that the smart camera 110 controls, based on the determination, the smart camera 110 and the function module 108 to perform the image processing analysis on an acquired image, pattern recognition, network communications).

Regarding claim 4, Schultz discloses the apparatus according to claim 1, wherein the image analysis processing is performed cooperatively by the image capturing apparatus and the device (see pars. [0049], [0061], [0069], [0080], wherein analyze image information, pattern recognition, network communications are performed cooperatively by the smart camera 110 and the function module 108). 

Regarding claim 5, Schultz discloses the apparatus according to claim 1, wherein if it is determined based on the list of processes executable in the device that the image analysis processing can be completed by the device, the image analysis processing is performed by the device (see pars. [0049], [0061], [0069], [0080], wherein if it is determined based on the list of processes executable in the function module 108 that pattern recognition, network communications can be completed by the function module 108, pattern recognition/network communications is performed by the function module 108).

Regarding claim 6, Schultz discloses the apparatus according to claim 1, wherein the executable instructions causes, when executed by the one or more processors, the image capturing apparatus to perform further operations including: 
executing the image analysis processing for the image captured by the image capturing apparatus (see par. [0069], in which executing analyzing image information for the image captured by the smart camera 110), and 
(see par. [0069], if it is determined based on the list of processes executable in the function module 108 such as analyzing image information that the analyzing image information cannot be completed by the function module 108, the analyzing image information is performed by the smart camera 110).

Regarding claim 7, Schultz discloses the apparatus according to claim 1, wherein if processing performance of the image analysis processing by the image capturing apparatus cannot be satisfied with a target volume of the processing performance, the image analysis processing is performed by the device (see pars. [0049], [0061], [0069] [0080], if processing performance of the image analysis processing by the smart camera 110 cannot be satisfied with a target volume of the processing performance such as pattern recognition, network communications, the pattern recognition/network communications is performed by the function module 108).

Regarding claim 8, Schultz discloses the apparatus according to claim 7, wherein the target volume of the processing performance is set in advance in accordance with the image analysis processing to be executed (see pars. [0061], wherein the target volume of the processing performance such as pattern recognition/network communications is set in advance in accordance of the image analysis processing to be executed).

Regarding claim 9, Schultz discloses the apparatus according to claim 7, wherein the target volume of the processing performance is set by a user for the image analysis processing to be executed (see par. [0058], in which a function module 108 executes the user interface portion).

Regarding claim 10, Schultz discloses the apparatus according to claim 1, wherein if the device mounted in the mounting part has a plurality of processing functions for performing the image analysis processing, the image analysis processing is performed by using at least one of the plurality of processing functions (see pars. [0061]-[0062], if the function modules 108 mounted in the mounting part has a plurality of processing functions such as pattern recognition/network communications for performing the image analysis processing, the image analysis processing is performed by using at least one of the plurality of processing functions of the function modules 108).

Regarding claim 11, Schultz discloses the apparatus according to claim 1, wherein the image capturing apparatus determines which of the image capturing apparatus and the device performs the image analysis processing based on a processing load of the image capturing apparatus (see pars. [0044], [0049], [0061], [0069], [0080], in which the smart camera 110 determines which of the smart camera 110 and the function module 108 performs each operation respectively).

Regarding claim 12, Schultz discloses the apparatus according to claim 1, wherein the image capturing apparatus determines which of the image capturing apparatus and the device (see par. [0065], in which the smart camera 110 determines the temperature signal obtained by the function module 108 and the smart camera 110 generates an image based on temperature of the environment).

Method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 16 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 17, claim 17 recites the similar subject matter as previously discussed in claim 1. In addition, a non-transitory computer readable storage medium is found in par. [0061] of Schultz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (“Schultz”, US 2008/0007624) in view of Han et al. (“Han”, US 2019/0268536).

Regarding claim 15, Schultz discloses the apparatus according to claim 1.

However, Han teaches that the mounting part includes an SD card slot, and the device is a device in a form of an SD card (Han: see pars. [0043]-[0044], wherein a connecting terminal 178 includes a SD card connector, and the external electronic device is a device is a form of an SD card).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Han with the system/method of primary reference to include a SD card.
One would have been motivated to provide extended memory for portable devices. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (“Schultz”, US 2008/0007624) in view of Watanabe et al. (“Watanabe”, US 2018/0262679).

Regarding claim 13, Schultz discloses the apparatus according to claim 1, wherein the device includes a function capable of performing image processing (Schultz: see par. [0061], wherein the function module 108 includes a function capable of performing image processing), and 
upon determining to use the device, setting data is set for the function capable of performing image processing to execute the image analysis processing (Schultz: see par. [0061], upon determining to use the function module 108, setting data is set for the function capable of performing image processing to execute the image analysis processing. More clearly, whenever the function module 108 can perform image processing, there should have a setting data for the function module 108 to be able to perform image prcoessing).
Schultz does not disclose that the image processing includes function of rewriting processing contents. 
However, Watanabe teaches that the image processing includes function of rewriting processing contents (Watanabe: see fig. 5 and par. [0083], noted that the rewriting part 254 writes the image processing programs 131 to their storage destinations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Watanabe with the system/method of primary reference to include a function of rewriting processing content in the image processing.
One would have been motivated to provide different processing contents offered by the rewriting part. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (“Schultz”, US 2008/0007624) in view of Watanabe et al. (“Watanabe”, US 2018/0262679) and further inv iew of Han et al. (“Han”, US 2019/0268536).

Regarding claim 14, Schultz and Watanabe discloses the apparatus according to claim 13, wherein the image capturing apparatus reads out and obtains the information of the result from the device (Schultz: see par. [0062], wherein the smart camera 110 reads out and obtains the information of the results from the function module 108).
(Watanabe: see fig. 5 and par. [0083], wherein an image processing device stores the image processing programs 131). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Watanabe with the system/method of primary references to include storing the setting data.
One would have been motivated to provide the setting data stored for further processing when the system needs to access the previous setting data. 
Schultz and Watanabe does not explicitly disclose that the device stores information of a result of the image analysis processing.
However, Han teaches that the device stores information of a result of the image analysis processing (Han: see fig. 4 and par. [0089], wherein the external electronic device 301 stores an image corrected in the memory 470).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Han with the system/method of primary references to include storing a result in a device. 
One would have been motivated to provide alternative form of storage for the result. 




 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697          

/LIN YE/Supervisory Patent Examiner, Art Unit 2697